Title: To George Washington from Hannah Fairfax Washington, 17 January 1797
From: Washington, Hannah Fairfax
To: Washington, George


                        
                            My Dear Sir 
                            Fairfield Janry 17th 97:
                        
                        This will be presented to you by my Son Fairfax Washington, who I have sent to
                            Phliadela with a view of reading the Law under Mr Charles Lee, and of improving himself
                            by being introduced into good company. Depending on the friendship you, & your good
                            Lady, have allways express’d for his Father & myself, I make free to beg your
                            countenancing him, & the favor will be gratefully acknowledg’d by me. He is very
                            diffident, & of so easy a temper, that I fear he may be often persuaded to act
                            against his own judgment. If it wou’d not be encroaching too much on your time, &
                            imposing on your good nature, I shou’d be very thankful, if you wou’d sometimes take the
                            trouble to advise him in regard to his moral conduct, as he is by much too young to be in
                            such a City, without a guide, & true Friend, & I do not know One there, that
                            woud answer that description but yourself.
                        I hope to have the pleasure of seeing you, & my dear Mrs Washington, at Mount
                            Vernon, sometime next Autumn, if God spares me so long. Pray present my best regards to Her,
                            & accept the same from Dr Sir Your most Affect: & grateful Hble Serv:
                        
                            Hanh Washington
                            
                        
                    